DETAILED ACTION
Claims 1, 3-8 of U.S. Application No. 16897635 filed on 06/10/2020 are presented for examination out of which Independent claims 1, 8 and dependent claim 3 have been amended and dependent claim 2 has been cancelled as per filing on 05/03/2022. Claim 3 is amended as suggested by Examiner per Office Action dated 3/11/2022. Hence the objection is withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 was rejected in Office Action dated 03/11/2022 under 35 U.S.C 103 as being unpatentable over Sagara in view of Endo. The Applicant has amended Claim 1 and argued in their argument filed on 03/11/2022 that Sagara in view of Endo does not make obvious the amended independent claim 1, specifically " Turning to the claims, in the rotating electrical machine of amended Claim 1 and the method of amended Claim 8, the first protrusion of the one or more protrusions is arranged at a same circumferential position as the first hook, and none of the one or more protrusions is arranged at a same circumferential position as the second hook. By contrast, in the allegedly obvious combination, there would be a "protrusion" corresponding to every hook. Accordingly, it is respectfully submitted that the subject matter of amended Claims 1 and 8 clearly distinguishes over the applied prior art. Withdrawal of the prior art rejections of those claims is therefore respectfully requested." Examiner is agreeing with the argument and hence withdraws the rejection to amended claim 1.
Independent Claim 8 was rejected in Office Action dated 3/11/2022 under 35 U.S.C 103 as being unpatentable over Sagara in view of Endo. Independent claim 8 is a method claim and the Applicant has amended claim 8 and argued in their argument filed on 03/11/2022 that Sagara in view of Endo does not make obvious the amended independent method claim 8 as mentioned above. Examiner is agreeing with the argument and hence withdraws the rejection to amended claim 8.
Claims 3-7 are allowable as they are dependent on Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832                                                                                                                                                                                                        

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832